Citation Nr: 0005749	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-01 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his mother







INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDING OF FACT

Service-connected disabilities effectively preclude the 
veteran from gainful employment.


CONCLUSION OF LAW

A total rating based on individual unemployability is 
warranted. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected disabilities 
render him unemployable.  The Board finds the veteran's claim 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991). 

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (1998).  In this 
case, the schedular evaluation is less than total and the 
veteran meets the percentage requirements for consideration 
of a total evaluation under 38 C.F.R. § 4.16(a).  Service 
connection has been established for PTSD, evaluated as 50 
percent disabling, a wound of the right thigh and knee, 
evaluated as 30 percent disabling, and an asymptomatic wound 
scar of the left thigh with a small retained metallic foreign 
body, evaluated as noncompensable; a combined schedular 
evaluation of 70 percent is in effect.

In light of the above, the question becomes whether the 
veteran's service-connected disabilities are so severe that 
they would make it impossible for the average person to 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In Moore v. 
Derwinski, 1 Vet. App. 356, 359 (1991), the United States 
Court of Veterans Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Court of Appeals in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there 
is an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.  According to a February 1997 TDIU 
application, September and October 1997 reports of VA 
examinations and March 1998 hearing testimony, the veteran 
completed high school and one year of college, worked in 
construction for 17 years and as a heavy equipment operator 
and bouncer, and has owned a remodeling company.  

In his application, the veteran indicated that he last worked 
in 1986, at which time he became unable to secure or follow 
any substantially gainful occupation due to PTSD and a lung 
injury.

Following the remand by the Board in April 1999, a memo was 
submitted by a VA counseling psychologist. He concluded that, 
after considering the veteran's medical, social, 
psychological, independent living, economic, vocational, and 
employment background, he was not feasible for training or 
obtaining suitable employment. 

The veteran was examined by a VA psychiatrist in August 1999. 
The diagnosis was chronic PTSD. It was noted that the veteran 
had difficulty getting along with people, with anxiety in 
large gatherings, and with anger control and frustration 
tolerance. The examiner felt that the veteran was a good 
candidate for work in forestry, but needed retraining. 

The VA counseling psychologist reiterated his conclusions in 
a statement dated in late December 1999. He noted the 
veteran's inability to work with others or for himself, his 
lack of gainful employment for 13 years, and his maladaptive 
isolation into a rural area away from the company of others.

The Board finds that the statements provided by the VA 
counseling psychologist at the very least put the question as 
to whether the veteran's service-connected disabilities 
preclude gainful employment into equipoise. Resolving the 
benefit of the doubt in the veteran's favor, a total rating 
based on individual employability is warranted.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).




ORDER

A total rating based on individual unemployability is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

